Part III   DETAILED ACTION 
1.   The present application is being examined under the pre-AIA  first to invent provisions. This application has been examined.  1-14 are pending in this application. 

                                     Double Patenting 
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
2.    Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-20 of U.S. Patent No. 11,218,606. Although the claims at issue are not identical, they 
are not patentably distinct from each other because claims 1-14 of  the instant application are 
anticipated recited by the limitations of claims 1-10 of ‘109, such as a sheet conveying apparatus, 
comprising: a plurality of conveyance rollers configured to move the sheet along a conveyance path 
(same as claim 1 of ‘606); a wireless tag reader/writer configured to read information from, and write 
information to, the wireless tag on the sheet while on the conveyance path (same as claim 1 of ‘606); 
and a controller configured to: detect a phase change in response waves received by the wireless tag 
reader/writer from the wireless tag, identify whether the wireless tag is moving along the conveyance 
path based on the detected phase change in response waves from the wireless tag, and control the 
wireless tag reader/writer to write information to the wireless tag identified as moving along the
conveyance path. ‘606 does not explicitly teach a sheet cassette configured to store a sheet on which 
a wireless tag can be provided, it is well know in the art to provide a tray or cassette to store 
sheet(s).Therefore, it would have been obvious at the time of the invention to provide claim 1 of the 
Applicant’s current invention with a cassette to store sheet, thereby improving the capability to allow 
of processing device to process multiple pages.
  With regard to the limitations of Claims 2-14 are covered by the limitations of claims 2-20 of ‘606.
                                       
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


      Turner et al.  (7,671,718) teaches a method and apparatus for detection and tracking of objects 

within a defined area.
                                
4.   Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM.. The fax 

phone number for this group is (571) 273-8600.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

August 11, 2022